DETAILED ACTION
Original claims 1-67 of WO2019060907 were filed March 24, 2020.  Original claims 1-67 for the instant application were filed March 25, 20201.  With the preliminary amendment of March 25, 2020,  claims 7, 10, 12-13, 15-16, 18-20, 25-26, and 31-66 have been cancelled, claims 1-6, 8-9, 11, 14, 17, 21-23, 27-29, and 67 have been amended, and no claims have been added.  Claims 1-6, 8-9, 11, 14, 17, 21-24, 27-30, and 67 were pending.  With the preliminary amendment of January 26, 2021,  claims 7, 10, 12-13, 15-16, 18-20, 22-26, and 30-67 stand cancelled, claims 1-6 have been amended, and claims 68-82 have been added.  Claims 1-6, 8-9, 11, 14, 17, 21, 27-29, and 68-82 are pending and are under consideration.  
Election/Restrictions
Claims 1-6, 8-9, 11, 14, 17, 21, 27-29, and 68-72 are directed to a genus of methods for determining the binding site of a chromatin-associated factor of interest to DNA sequences in a cell or nucleus, comprising:
contacting a permeabilized cell or nucleus with a first specific binding agent that specifically binds the chromatin-associated factor interest, wherein the first specific binding agent is coupled to a plurality of 
transposomes, each of the plurality of transposomes comprising:
at least one transposase; and 
a transposon comprising:
a first DNA molecule comprising a first transposase recognition site; and 
a second DNA molecule comprising a second transposase recognition site;

activating the transposase, thereby excising and tagging the sequence of DNA bound to the chromatin-associated factor of interest with the DNA tag, wherein the at least one transposase integrates the first and second DNA molecules into chromatin DNA, thereby cleaving and tagging chromatin DNA with the first and second DNA molecules;
isolating the excised DNA; and
determining the sequence of the excised DNA, thereby mapping binding of a chromatin­associated factor of interest to one or more sequences of DNA in the cell or nucleus.
Species Election
For each bullet set forth below, applicants are required to elect one specific species for initial prosecution.  In addition, in the interest of compact prosecution, understanding applicants’ invention at the earliest possible time, and identifying allowable subject matter the following is requested.
If the elected species is encompassed by a recited obvious sub-genus, applicants are requested to identify all members of the obvious sub-genus.  MPEP 803.02, 808.01(a)
If the elected species is encompassed by a recited proper Markush group, applicants are requested to identify all members of the proper Markush group.  In addition, applicants are requested to identify the common, distinctive core structure shared by said members and the common, specific function that flows from said distinctive core structure said structure and function being mainly responsible for the function in the claimed invention (MPEP 706.03(y)(II)(A)).  In this regard, MPEP 803.02 (III)(B) states: “The examiner should not invite the applicant to elect any group of species that would clearly be rejectable … as an improper Markush grouping”2.
There is no restriction among members of an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated obvious sub-genus or the designated proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or an identified proper Markush group will be considered to be patentably distinct and restriction applies.  All elections must be internally consistent.  For example, if the elected specific chromatin-associated factor is not a transcription factor (claim 1), a transcription factor should not be elected for claim 8.  As another example, if the contacting step and/or activating step are not performed in a high salt buffer is elected (claim 81), 300-500 mM NaCl should not be elected (claim 82). 
For claims 1-6, 8-9, 11, 14, 17, 21, 27-29, and 68-72, elect from the following. 
One of: (i) a cell or (ii) a nucleus.
One specific chromatin-associated factor (SEQ ID NO, where every residue is designated, or specific structure).  
One specific first binding agent (SEQ ID NO, where every residue is designated, or specific structure).  
Regarding ‘a plurality of transposomes’ elect:
One specific number of transposomes.
For each transposome, elect:
One specific number of transposases. ►For each transposase, elect one specific structure (SEQ ID NO, where every residue is designated). 
One specific transposon (SEQ ID NO, where every residue is designated). ► For the elected transposon, identify: (a) the first DNA molecule comprising a first transposase recognition site and (b) the second DNA molecule comprising a second transposase recognition site. ► For the first DNA molecule identify the residues that are the first transposase recognition site. ► For the second DNA molecule identify the residues that are the second transposase recognition site.  
One specific process for activating the transposase (steps and reagents).  
One specific process for excising (steps and reagents).  
One specific process for isolating the excised DNA; and (steps and reagents).  
(claim 1)
One of: (i) the first specific binding agent is directly coupled to the at least one transposase or (ii) the first specific binding agent is indirectly coupled to the at least one transposase.  ►If (i) the first specific binding agent is directly coupled to the at least one transposase, identify the linkage. ►If (ii) the first specific binding agent is indirectly coupled to the at least one transposase, identify the indirect linkage. (claim 2)

One of: (i) the transposase is not linked to a second specific binding agent that specifically binds the first specific binding agent or (ii) the transposase is linked to a second specific binding agent that specifically binds the first specific binding agent.  ► If (ii) the transposase is linked to a second specific binding agent that specifically binds the first specific binding agent is elected, further elect one specific second binding agent (SEQ ID NO, where every residue is designated, or specific structure).  (claim 3)
One of: (i) not further comprising contacting the cell with a second specific binding agent that specifically binds the first specific binding agent, and wherein the transposase is linked to a third specific binding agent that specifically binds the second specific binding agent or (ii) further comprising contacting the cell with a second specific binding agent that specifically binds the first specific binding agent, and wherein the transposase is linked to a third specific binding agent that specifically binds the second specific binding agent.  ►If (ii) is elected further elect one specific second binding agent (SEQ ID NO, where every residue is designated, or specific structure).  ►If (ii) is elected further elect one specific third binding agent (SEQ ID NO, where every residue is designated, or specific structure).  (claim 4)
One of: (i) not further comprising contacting the cell with a second specific binding agent that specifically binds the first specific binding agent; contacting the cell with a third specific binding agent that specifically binds the second specific binding agent and wherein the transposase is linked to a fourth specific binding agent that specifically binds the third specific binding agent or (ii) further comprising contacting the cell with a second specific binding agent that specifically binds the first specific binding agent; contacting the cell with a third specific binding agent that specifically binds the second specific binding agent and wherein the transposase is linked to a fourth specific binding agent that specifically binds the third specific binding agent.  ►If (ii) is elected, further elect: one specific second binding agent (SEQ ID NO, where every residue is designated, or specific structure).  ►If (ii) is elected further elect one specific third binding agent (SEQ ID NO, where every residue is designated, or specific structure).  ►If (ii) is elected further elect one specific fourth binding agent (SEQ ID NO, where every residue is designated, or specific structure).  (claim 5)
One of: (i) the specific binding agent does not comprise protein A, protein G, a third antibody, or a fusion of protein A and protein G or (ii) the specific binding agent comprises protein A, protein G, a third antibody, or a fusion of protein A and protein G. ►If (ii) is elected, further elect one of: (a) protein A, (b) protein G, (c) a third antibody, or (d) a fusion of protein A and protein G. (claim 6)
One of: (i) the chromatin-associated factor of interest is not a transcription factor or (ii) the chromatin-associated factor of interest is a transcription factor.  ► If (ii) is elected, identify the transcription factor3. (claim 8)
One of: (i) the cell is not immobilized on a solid surface or (ii) the cell is immobilized on a solid surface. (claim 9)
One of: (i) the first and/or second DNA molecule does not further comprise a barcode, a sequencing adaptor, and/or a universal priming site or (ii) the first and/or second DNA molecule further comprises a barcode, a sequencing adaptor, and/or a universal priming site.  ► If (ii) is elected, further elect one of: (a) the first DNA molecule, (b) the second DNA molecule, or (c) the first and second DNA molecule.  ► If (ii) is elected, for each of the first and/or second DNA molecule, further elect one of (a) a barcode, (b) a sequencing adaptor, (c) a universal priming site, or (d) one specific combination of (a)-(c) (SEQ ID NO, where every residue is designated, or specific structure for each of the first and/or second DNA molecule).  (claim 11)
One of: (i) the transposase comprises a Tn5 transposase, (ii) the transposase comprises a Mu transposase, (iii) the transposase comprises an IS5 transposase, (iv) the transposase comprises an IS91 transposase, or (v) one specific combination of (i)-(iv)4.  (claim 14)
One of: (i) the least one transposome does not comprise at least two different transposomes or (ii) the least one transposome comprises at least two different transposomes, and wherein the different transposomes integrate different DNA sequences into the chromatin DNA.  ► If (ii) is elected, further elect: (a) a specific number of transposomes and (b) the identity of the proteins in each transposome (SEQ ID NO, where every residue is designated)5. ► If (ii) is elected, further elect the specific DNA sequences integrated into the chromatin DNA (SEQ ID NO, where every residue is designated)6. (claim 17)
It is the examiners’ position that the methods of claim 21 are obvious over each other.  If applicants do not agree elect one of: (i) sequencing or (ii) hybridization. (claim 21)
One of: (i) not further comprising determining an identity of one or more proteins associated with of the chromatin-associated factor of interest or (ii) further comprising determining an identity of one or more proteins associated with of the chromatin-associated factor of interest.  ►If (ii) is elected, further elect one specific process for identification (steps and reagents).  (claim 27)
One of: (i) a fraction of the at least one transposome does not comprise a known amount of contaminating DNA, and wherein the contaminating DNA can be used for calibration.  or (ii) a fraction of the at least one transposome comprises a known amount of contaminating DNA, and wherein the contaminating DNA can be used for calibration. (claim 28)
One of: (i) not method for preparing a library of excised chromatin DNA comprising the method of claim 1 or (ii) method for preparing a library of excised chromatin DNA comprising the method of claim 1.  ► If (ii) is elected further elect a specific process for preparing a library (steps and additional reagents).  (claim 29)
One of: (i) the specific binding agent is an antibody or (ii) the specific binding agent is a chromatin binding agent. ► If (ii) is elected, further elect one specific chromatin binding agent (SEQ ID NO, where every residue is designated, or specific structure).  (claim 68)
One of: (i) not a bead or wall of a microtiter plate, (ii) a bead, or (iii) a wall of a microtiter plate. (claim 69)
One of: (i) isolating the excised DNA does not comprises amplifying the excised DNA and/or purifying the excised DNA, (ii) isolating the excised DNA comprises amplifying the excised DNA, (iii) isolating the excised DNA comprises purifying the excised DNA, or (iv) isolating the excised DNA comprises amplifying the excised DNA and purifying the excised DNA. (claim 70)
One of: (i) not permeabilized by contacting the cell with digitonin or (ii) permeabilized by contacting the cell with digitonin. (claim 71)
One of: (i) not subjecting the excised DNA to ChlP-seq or (ii) subjecting the excised DNA to ChlP-seq.  ► If (ii) is elected, further elect one specific process for subjecting the excised DNA to ChlP-seq (steps and reagents).  (claim 72)
One of: (i) determining the identity of the protein does not comprise the use of an antibody or an antigen-binding fragment thereof or mass spectrometry, (ii)  determining the identity of the protein comprises the use of an antibody, (iii) determining the identity of the protein comprises the use of mass spectrometry. (claim 73)  
One of: (i) the method is not carried out on a sample comprising about one to about 1000 cells or nuclei, (ii) the method is carried out on a sample comprising about one to about 1000 cells or nuclei, or (iii) the method is carried out on a sample comprising about one cell or nucleus.  (claims 74-75)
One of: (i) not comprising cell sorting, nanodispensing, or droplet encapsulation of the cell or nucleus., (ii) comprising cell sorting, (iii) comprising nanodispensing, or (iv) comprising droplet encapsulation. (claim 76)
One of: (i) not comprising single cell nanowell indexing or split pool combinatorial indexing, (ii) comprising single cell nanowell indexing, or (iii) comprising split pool combinatorial indexing. (claim 77)
One of: (i) not measuring three-dimensional interactions or (ii) measuring three-dimensional interactions.  ► If (ii) is elected, further elect one specific process for measuring three-dimensional interaction  (steps and reagents).  (claim 78)
One of: (i) not comprising a step of proximity-based ligation or (ii) comprising a step of proximity-based ligation.  ► If (ii) is elected, further elect one specific process for proximity-based ligation (steps and reagents).  (claim 79)
One of: (i) not contacting the permeabilized cell or nucleus with one or more additional specific binding agents that each specifically recognize a different chromatin-associated factor of interest, wherein the one or more additional specific binding agents are coupled to a plurality of transposomes or (ii) contacting the permeabilized cell or nucleus with one or more additional specific binding agents that each specifically recognize a different chromatin-associated factor of interest, wherein the one or more additional specific binding agents are coupled to a plurality of transposomes.  ►  If (ii) is elected, further elect (a) the specific additional binding agents (SEQ ID NO, where every residue is designated, or specific structure), (b) the specific chromatin-associated factor(s) recognized by each additional binding agent, (c) the identity of transposome(s) coupled to each specific additional binding agent (SEQ ID NO, where every residue is designated, or specific structure).   (claim 80)
One of: (i) the contacting step and/or activating step are not performed in a high salt buffer, (ii) the contacting step is performed in a high salt buffer, or (iii) the activating step is performed in a high salt buffer, or (iv) the contacting step and activating step are performed in a high salt buffer.  ►If one of (ii)-(iv) is elected, further elect the specific high salt buffer. (claim 81)
One of: (i) the high salt buffer does not comprise 300-500 mM NaCl or (ii) the high salt buffer comprises 300-500 mM NaCl. (claim 82)


The above species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  
The technical feature linking the species appears to be that they all relate to methods for determining the binding site of a chromatin-associated factor of interest to DNA sequences in a cell or nucleus using transposomes comprising a transposase and a transposon.  However, such methods are obvious over the prior art (WO 2014/205296 (The Broad Institute)  in view of WO 2013/078470 (Motif)) (both IDS of March 24, 2020), as per the following example.  
Broad discloses determining the binding site of a chromatin-associated factor of interest to DNA sequences (a method of fragmentation of chromatin DNA for mapping of in vivo protein-DNA binding, for example, a transcription factor, and for instance, material is suitable for the detecting of binding sites or regions; page 6, lines 5-8; page 21, lines 9-11; page 28, lines 3-5) in a cell comprising: contacting cell (the method is useful for monitoring disease states, such as in vivo, in cells; page 37, line 28- page 38, line 3) with a first antibody that specifically binds the chromatin associated factor interest (for analysis of chromatin, a specific binding agent that specifically binds to the chromatin-associated factor of interest may be used, and the agent may be an antibody; claims 13, 16) and a plurality of transposomes (contacting chromatin DNA with at least one, and therefore potentially more than one, transposome; claim 1 ), each of the plurality of transposomes comprising: at least one transposase 
(transposome contains at least one transposase; claim 1 ); and a transposon comprising: a first DNA molecule comprising a first transposase recognition site (transposome comprising a transposon comprising a first DNA molecule comprising a first transposase recognition site; claim 1 ); and a second DNA molecule comprising a second transposase recognition site (a second DNA molecule comprising a second transposase recognition site; claim 1 ); excising and tagging the sequence of DNA bound to the chromatin-associated factor of interest with the DNA tag (contacting chromatin DNA with a transposome, and a chromatin associated factor of interest may be cross-linked in, and releasing the nucleic acid from the chromatin associated factor; claims 1, 11-14), wherein the at least one transposase integrates the first and second DNA molecules into chromatin DNA, thereby cleaving and tagging chromatin DNA with the first and second DNA molecules (contacting chromatin DNA with a transposome, comprising a transposase and a transposon comprising a first and second DNA molecule, thereby shearing and tagging chromatin DNA with the first and second DNA molecules; claim 1 ); isolating the excised DNA (the method further comprising isolating DNA fragments produced; claim 17); and determining the sequence of the excised DNA (isolating, analyzing and determine the nucleotide sequence; claims 1, 17-20), thereby mapping binding of a chromatin associated factor of interest to one or more sequences of DNA in the cell (the chromatin DNA is released from the chromatin-associated factor, for example after fragmentation, and the DNA fragments produced are analyzed; page 27, line 31 -page 28, line 1). Broad does not disclose contacting a pen11eablizlled cell, wherein the first antibody is coupled to a plurality of transposomes, or activating the transposase. 
	Motif discloses a method for determining the binding site of a chromatin-associated factor of interest to DNA sequences (invention relates to methods of performing proximity ligation, for instance, to double stranded DNA, involving an antibody binding a target nucleic-acid associated protein conjugated to a double stranded oligonucleotide that comprises recognition sites for a freeing restriction enzyme and a tag, allowing analysis of multiple chromatin-associated proteins; page 3, 2nd paragraph; page 4, 1st-2nd paragraphs; page 14, 3rd paragraph). comprising: contacting a permeabilized cell (for example, the 
Tn5-mediated transposome can be introduced via electroporation Into living organisms; page 6, 4th paragraph) with a first antibody that specifically binds the chromatin associated factor interest (an antibody-transposome complex, comprising an antibody that binds a target nucleic acid-associated protein, such as a DNA-associated protein, and these methods provide analysis of multiple chromatin-associated proteins; page 3, 2nd paragraph; page 7, 1st paragraph; claim 5) wherein the first antibody is coupled to a plurality of transposomes (an antibody-transposome complex, comprising an antibody that binds a target nucleic acid-associated protein, such as a DNA-associated protein, conjugated to a transposome that comprises a transposase and a transposon cassette; page 7, 1st paragraph; claim 5), each of the plurality of transposomes comprising: at least one transposase (an antibody that binds a target nucleic acid-associated protein conjugated to a transposome that comprises a transposase and a transposon cassette; claim 5); and a transposon (an antibody that binds a target nucleic acid-associated protein conjugated to a transposome that comprises a transposase and a transposon cassette; claim 5) comprising: a first DNA molecule comprising a first transposase recognition site (transposon cassette comprises transposase recognition sequences required for the catalysis of the DNA integration reaction; page 5, 3rd paragraph); and a second transposase recognition site (transposase recognition sites, which intrinsically provides at least a second site; page 5, 3rd paragraph); activating the transposase (transposase activation with Mg2+; Figure 1 ), thereby excising and tagging the sequence of DNA bound to the chromatin-associated factor of interest with the DNA tag (after activation, DNA appears to be excised; Figure 1 ), wherein the at least one transposase integrates the first and second DNA molecules into chromatin DNA (after activation, multiple different elements are integrated to DNA; Figure 1 ), thereby cleaving and tagging chromatin DNA with the first and second DNA molecules (DNA is cleaved and tagged with various molecules to build PCR library; Figure 1 ); isolating the excised DNA (invention relates to tagging and isolating DNA; page 4, 4th paragraph); and determining the sequence of the excised DNA (library Is sequenced; Figure 1 ), thereby mapping binding of a chromatin associated factor of interest to one or more sequences of DNA in the cell (tagging, excision, and isolation of DNA allows for genetic and genomic analysis of protein-associated nucleic acids; abstract; page 4, 4th paragraph; Figure 1 ). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of determining the binding site of a chromatin-associated factor of interest, as disclosed by Broad, to incorporate permeating living cells, antibodies coupled to a transposome, and activation of transposomes, as disclosed by Motif, as Broad discloses in vivo methods for analyzing protein-chromatin interactions involving antibodies for chromatin-associated factors of interests, transposomes comprising a transposase and transposase recognition sites, including use of a Tn5 transposase (some embodiments use a Tn5 transposase; page 26, lines 7-10; claim 5), and determination of excised DNA sequence, Motif discloses determining binding site of chromatin associated factors of interest, antibodies conjugated to transposomes where transposomes comprise a transposase, such as a Tn5, and that a Tn5 is activatable by Mg2+, and this combination would allow the method of Broad to incorporate materials into living cells, as desired by Broad (page 37, lines 28-32), and use activatable antibody-transposome conjugates, such as those disclosed by Motif, affording any increase in sensitivity or accuracy to the assay method of Broad.
	Thus, claim 1 is obvious over Broad in view of Motif.  Therefore, the species share no special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.  
As stated above, if Applicants believe that the elected species is encompassed by a specific sub-genus for which the species are obvious over each other or a proper Markush group of species, identification of the members of said obvious sub-genus or identification of the members of said proper Markush group is requested.  There is no restriction among members of such an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated sub-genus of species that are obvious over each other or the proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or identified proper Markush group will be considered to be patentably distinct and restriction applies.
Applicant is advised that for the reply to this requirement to be complete it must include (i) an election of an invention and species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species.  Failure to do so will be deemed non-responsive.
 The election of an invention and species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention and species.
Should Applicants traverse on the ground that the inventions or species are not patentably independent or distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention or species.
If restriction between product and process claims has been required, the following applies.  Where Applicant elects claims directed to a product, and the product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the Official Gazette notice dated March 26, 1996 (1184 O.G. 86; see also M.P.E.P. 821.04, In re Ochiai, and In re Brouwer).  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right, if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  To be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  
If restriction between combination and subcombination inventions has been required, the following applies. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, it is required that, when referring to the specification, the page numbers of the specification as filed be pointed to, not paragraphs of the published application or subsequent specification filings.  This is necessary as, the published application and subsequent specification filings are usually different from the specification as filed. 
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11am-7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is assumed that claims 1-67 of WO2019060907,filed March 24, 2020, and original claims 1-67 for the instant application, filed March 25, 2021, are identical.  It is requested that applicants confirm or refute this assumption.
        2 No Markush claim can be allowed until any improper Markush grouping rejection has been overcome or withdrawn (see MPEP § 706.03(y), subsection III), and all other conditions of patentability have been satisfied (MPEP 803.02 (III)(D)).
        3 This election must be consisted with the sequence species election for claim 1, as set forth above.
        4 This election must be consistent with the sequence species election for claim 1, as set forth above.
        5 This election must be consistent with the sequences species elections for claim 1, as set forth above.
        6 This election must be consistent with the sequences species elections for claim 1, as set forth above.